              UNITED STATES DISTRICT COURT
            FOR WESTERN DISTRICT OF MISSOURI
                     WESTERN DIVISION
______________________________________________________________
Joshua Carter,

                 Plaintiff,

                 V.                                Case No. 4:18-cv-00426-RK

Curators of the University of Missouri, et al.,

                 Defendant(s).

                                 JUDGMENT IN A CIVIL ACTION

______ Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.


___X___ Decision by Court. This action has been considered and a decision has been rendered
by the Court that:

               the motion to dismiss is GRANTED in part. (Doc. 35.) The Complaint is
       DISMISSED as to the civil RICO claim as time-barred by the statute of limitations. The
       case is REMANDED to the Circuit Court of Jackson County, Missouri.

       IT IS SO ORDERED.

Dated: March 27, 2019                                      /s/ Paige Wymore-Wynn
                                                           Clerk of the Court

Entered: March 28, 2019                                    /s/ LaTandra Wheeler
                                                           Deputy Clerk




          Case 4:18-cv-00426-RK Document 43 Filed 03/28/19 Page 1 of 1
